Citation Nr: 0819780	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  07-14 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, also claimed as secondary to a service-connected 
bilateral foot disability.

2.  Entitlement to service connection for a bilateral ankle 
disability, also claimed as secondary to a service-connected 
bilateral foot disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946 and from October 1950 to September 1951.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran's low back disability was incurred in or 
aggravated by his active service, or that any arthritis of 
the low back manifested to a compensable degree within one 
year following his separation from service, or that any low 
back disability is proximately due to or the result of any 
disease or injury incurred in or aggravated by service.

2.  The competent medical evidence does not demonstrate that 
the veteran currently has a bilateral ankle condition.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310(a) (2007).

2.  Service connection for a bilateral ankle disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.310a (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In June 2005, prior tot the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
these claims.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in August 2006 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA- authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claims was obtained in January 2005.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, including arthritis, may be 
presumed to have incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  Secondary 
service connection may be found where a service connected 
disability aggravates another condition, that is, where there 
is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Low Back Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disability.

The veteran's service medical records dated in August 1944 
reflect complaints of back pain which was diagnosed as mild 
lumbosacral syndrome.  Service examinations in January 1944, 
May 1946, October 1950, and September 1951 were void of 
findings, complaints, symptoms, or diagnoses of a low back 
disability.

In an undated private medical opinion, the veteran's 
podiatrist reported that he had treated the veteran since 
1980 and that the main complaint was severe Pes Valgo Planus 
(severe flat feet).  The physician opined that as a result of 
that condition, the veteran extremely everted both feet to 
their maximum which put tremendous pressure up the talus, 
through the ankle, and up to his back.

The veteran underwent a VA examination in March 1990.  He 
then complained of problems and pain in his back and ankles.  
Upon examination of the feet, his condition was diagnosed as 
severe bilateral pes planus and degenerative joint disease of 
the feet on x-ray examination.

The veteran underwent a VA spine examination in September 
2005.  He reported that he had developed back pain over the 
years.  He reported low back pain which radiated down the 
back of his legs.  He denied any falls, did not use a cane, 
and did not take any medication for the pain.  He did not 
recall any trauma and never had any surgery.  On examination 
of the lumbar spine, there was a standing alignment of 
kyphosis with a loss of lordosis.  He had kyphosis of the 
thoracic spine.  His AP alignment revealed no scoliosis.  His 
back was relatively stiff with crepitus on motion.  He walked 
with an antalgic gait in a flexed position, had abnormal 
rhythm of spinal motion, and had pain with motion.  The 
veteran's condition was diagnosed as lumbar stenosis, 
neurogenic claudication.  The examiner opined that he had 
significant lumbar stenosis which was "not related to his 
feet."  The examiner further opined that the cause of his 
lumbar stenosis was "natural history" and was in no way 
related to his service-connected flatfoot condition.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to 
opinions are within the province of the Board as the 
adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board has considered the opinion expressed in the private 
podiatrist's medical opinion that the veteran's service-
connected bilateral foot disability put tremendous pressure 
up the Talus, through the ankle, and up to his back.  
However, while this opinion which suggests that the veteran's 
low back disability is related to his service-connected 
bilateral foot disability has probative value, it was not 
rendered based on a thorough review of the entire claim file, 
an examination of the spine, and is unsupported by supporting 
clinical data which make it less probative.  Therefore, the 
Board finds the September 2005 VA examiner's opinion more 
persuasive because that examiner reviewed the claims folder 
and medical history contained therein in rendering that 
opinion.  The weight of the evidence does not show that the 
veteran's low back disability began in service, or in any way 
link the condition to his service.  Finally, the Board finds 
the implied relationship between the veteran's low back 
disability and service-connected bilateral foot disability is 
too tenuous to warrant a grant of service connection for 
lumbar stenosis.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).

The competent medical evidence does not show that any 
arthritis of the low back manifested to a compensable degree 
within one year following the veteran's separation from 
service.  In addition, the veteran's post-service medical 
records are negative for any diagnosis of any low back 
disability until many years after separation from active 
service.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

Further, while the competent medical evidence shows that the 
veteran has a low back disability, the record includes a 
competent medical opinion which finds that the veteran's low 
back disability is not related to the veteran's active duty 
or his service-connected bilateral foot disability.  In 
addition, the record does not contain evidence showing that 
any current low back disability is related to the veteran's 
single isolated complaint of back pain in August 1944.  In 
the absence of competent medical evidence linking any current 
low back disability to service, service connection must be 
denied.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that his current 
low back disability is a result of his service or any 
service-connected disability.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current lumbar stenosis was 
incurred in or aggravated by service, or that any arthritis 
of the low back manifested to a compensable degree within one 
year following his separation from service, or is secondary 
to any service-connected disability.  Therefore, service 
connection for a low back disability must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Ankle Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a bilateral ankle 
disability.  The competent medical evidence does not show 
that the veteran currently has a bilateral ankle disability.

The veteran's service medical records show that in April 1944 
the veteran stepped in a hole while on an errand and twisted 
his right ankle.  On examination of the right ankle, there 
was slight swelling and some tenderness.  Service 
examinations in January 1944, May 1946, October 1950, and 
September 1951 were void of findings, complaints, symptoms, 
or diagnoses of an ankle disability.

The veteran underwent a VA examination in March 1990.  He 
then complained of bilateral ankle pain.  Upon examination of 
the feet, his condition was diagnosed as severe pes planus 
bilateral and degenerative joint disease of the feet on x-ray 
examination.

In an undated private medical opinion, the veteran's 
podiatrist reported that he had treated the veteran since 
1980 and that the main complaint was severe Pes Valgo Planus 
(severe flat feet).  The physician opined that as a result of 
that condition, the veteran extremely everted both feet to 
their maximum which put tremendous pressure up the talus, 
through the ankle, and up to his back.

The veteran underwent a VA joints examination in September 
2005.  He reported that most of his pain was in the lateral 
aspect of his ankle under the lateral malleolus and talus.  
He denied any anterior ankle pain.  The examiner noted that 
he was really describing his flatfoot deformity.  There was 
no evidence of any dislocation of his ankle.  He did not wear 
a brace or have any surgeries on his ankles.  He had never 
had any surgeries on his ankles and his ankles never affected 
his activities of daily living or usual activities.  He had 
no locking, swelling, fatigability, or changes in his ankles.  
An examination revealed bilateral ankles that were without 
erythema or edema.  The ankles were nontender to palpitation 
with significant tenderness to palpitation under the fibula 
due to significant valgus of the heels and fibula.  His 
ankles moved freely without crepitus and without pain on 
motion.  He was unable to do resisted exercises because of 
significant pain, but there was no loss of range of motion in 
either ankle.  Active and passive range of motion revealed 5 
to 40 degrees of plantar flexion.  There was an approximate 
20 degree plantar flexion contracture of both ankles when his 
feet were reduced.  His ankles were ligamentously stable.  
His condition was diagnosed as normal ankles and sub-fibula 
impingement.  The examiner opined that the veteran had no 
bilateral ankle "problem" and explained that his complaints 
were related to an acquired flatfoot deformity and heel 
impingement.

The Board has considered the opinion expressed in the private 
podiatrist's medical opinion that the veteran's service-
connected bilateral foot disability put tremendous pressure 
up the talus, through the ankle, and up to his back.

However, while that opinion which suggests that the veteran 
has a bilateral ankle disability has probative value, it was 
not rendered based on a thorough review of the entire claims 
file or examination of the ankles and is unsupported by 
supporting clinical data which make it less probative.  In 
addition, no ankle disability was diagnosed by the private 
podiatrist in that opinion.  The podiatrist merely stated 
that the flatfoot condition caused stress to the ankles, 
which agrees with the September 2005 VA examiner's opinion 
that any ankle symptomatology is not a separate disability, 
but a symptom of the veteran's service-connected flat feet 
disability.  The weight of the evidence does not show that 
the veteran currently has a bilateral ankle disability or in 
any way links the same to his service.  He is already 
compensated for the symptomatology related the service-
connected flat feet disability.  To separately service 
connection an ankle disability would constitute pyramiding, 
or recognition of the same symptomatology twice, which is 
prohibited by the relevant regulations.  38 C.F.R. § 4.14 
(2007).

The Board finds that the post-service medical records do not 
demonstrate that the veteran currently has a medically 
diagnosed bilateral ankle disability or that any bilateral 
ankle disability is related to his service.  The Board 
recognizes the veteran's own contention as to the diagnosis 
and relationship between his service and the claimed 
disability.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, 8 Vet. App. 398 (1995).  
As a layperson, however, the veteran is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that the veteran 
currently has a bilateral ankle disability.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed bilateral ankle disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  
38 U.S.C.A. § 1110 (West 2002).  In the absence of proof of a 
present disability, there can be no valid claim.  The Board's 
perusal of the record in this case shows no competent proof 
of current disability.  In the absence of evidence showing a 
current diagnosis of a bilateral ankle disability, service 
connection cannot be granted.  Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With respect to the veteran's claims for service connection 
for a bilateral ankle disability as secondary to his service-
connected bilateral foot disability, the veteran does not 
currently have a bilateral ankle disability.  Thus, there can 
be no secondary service connection for any condition 
allegedly due to a service-connected bilateral foot 
disability.  Furthermore, any ankle symptomatology 
attributable to the service-connected bilateral foot 
disability is also considered within the rating assigned for 
that disability, which is rated as 50 percent disabling based 
on consideration of that symptomatology.  38 C.F.R. §4.71a, 
Diagnostic Code 5276 (2007).  To separately rate any ankle 
complaints would constitute impermissible pyramiding.  
38 C.F.R. § 4.14 (2007)  Where application of the law to the 
facts is dispositive, the appeal must be terminated because 
there is no entitlement under the law to the benefit sought.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  As there is no 
legal basis for an award of secondary service connection for 
a bilateral ankle disability, the claim for secondary-service 
connection must be denied as a matter of law.

Accordingly, the Board finds that the evidence does not show 
that the veteran currently has a bilateral ankle disability 
or that any bilateral ankle disability was incurred in or 
aggravated by service or is secondary to any service-
connected disability.  The Board finds that the preponderance 
of the evidence is against the veteran's claim.  Therefore, 
service connection for a bilateral ankle disability is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disability is denied

Service connection for a bilateral ankle disability is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


